Citation Nr: 9912967	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem,
North Carolina


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that denied an increased 
evaluation for hemorrhoids (rated 10 percent under diagnostic 
code 7336).  The veteran submitted a notice of disagreement 
in August 1996, and the RO issued a statement of the case in 
January 1997.  The veteran submitted a substantive appeal in 
May 1997.

In his substantive appeal to the Board, the veteran appears 
to request a reopening of his claim for service connection of 
his back condition and skin condition, and for an evaluation 
of his pulmonary sarcoidosis.  These matters, which have not 
been adjudicated by the RO, will not be addressed by the 
Board and are referred to the RO for adjudication.


FINDING OF FACT

The veteran has a history of hemorrhoids, manifested 
primarily by frequent recurrences with discomfort and 
occasional bleeding with bowel movements; persistent 
bleeding, secondary anemia, and fissures are not 
demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Code 7336 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1972 to December 
1979.

Service medical records reveal that the veteran has had a 
history of hemorrhoids since 1973.  He reported undergoing a 
hemorrhoidectomy in 1987.

An April 1991 RO rating decision granted service connection 
for hemorrhoids, and assigned a zero percent evaluation under 
diagnostic code 7336, effective from February 1991.

The veteran underwent a VA examination in 1994.  The veteran 
reported discomfort with bowel movements and reported 
occasional bleeding.  A report of that examination revealed 
mixed hemorrhoids with some slight prolapse, and no bleeding 
at that time.

A January 1995 RO rating decision increased the 
noncompensable evaluation for hemorrhoids to 10 percent under 
diagnostic code 7336, effective from September 1993.

VA medical records show that the veteran was admitted to a VA 
facility and underwent surgery for bleeding prolapsing 
hemorrhoids in October 1995.  Laboratory data included a 
normal differential count with hemoglobin at 15 grams and 
white count at 3.7, and other laboratory results essentially 
within the normal range of values reported.  The veteran was 
discharged after two days and scheduled for a follow-up visit 
approximately two weeks later.  The veteran was restricted 
from performing any heavy lifting for one week, and was given 
medications for pain.

A May 1996 RO rating decision and subsequent rating decisions 
continued the 10 percent evaluation for hemorrhoids.

VA medical records reveal that the veteran was treated for 
hemorrhoids in May 1996 and had bleeding. There was no 
evidence of fissures or masses.

VA medical records show that the veteran underwent a 
proctoscopy and flexible sigmoidoscopy in June 1996.  Post-
operative diagnosis was mild internal hemorrhoids with 
bleeding.  There was no evidence of fissure.

The veteran underwent treatment for unrelated conditions in 
September 1997, which included blood work.  A laboratory 
report showed that results of the veteran's white blood 
count, red blood count, and hemoglobin were within the normal 
range of values reported.

The veteran underwent a VA examination in October 1997.  He 
reported a past history of hemorrhoids and that he was still 
symptomatic.  He reported discomfort and sometimes bleeding 
with bowel movements, and a belief that his sphincter was 
impaired.  The report of this examination noted the 
following:  The veteran had a skin tag visible but no other 
irritation; external and internal sphincter tone to rectal 
examination was present and slightly tender; he had no 
bleeding and no residual from hemorrhoidectomy except scant, 
tan feces.  The veteran was diagnosed with post-operative 
hemorrhoidectomy with a history of bleeding, normal this 
examination.


B.  Legal Analysis

The veteran's claim for evaluation of hemorrhoids is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. § 
4.114, Code 7336.

In this case, the report of the veteran's VA examination in 
October 1997 shows a normal examination and notes the 
veteran's past history of hemorrhoids and bleeding.  It is 
noted that the veteran's condition improved after his 1995 
surgery, but that he has again recurring symptoms.  The Board 
has considered the veteran's statements to the effect of 
ongoing discomfort and symptoms of bleeding with bowel 
movements.

The evidence of record does not show any secondary anemia or 
fissures, or that bleeding is persistent, to support the 
assignment of a higher rating under the provisions of 
diagnostic code 7336.  After consideration of all the 
evidence, including the veteran's statements, the Board notes 
that the veteran's hemorrhoids are manifested primarily by 
frequent recurrences with discomfort and some bleeding.  In 
light of all evidence of record, the Board finds that the 
veteran's present level of disability does not more closely 
approximate "persistent bleeding" with "secondary anemia" 
or with "fissures" that would warrant a 20 percent rating.  
Recent laboratory data were reported to be essentially within 
the range of normal values reported.  The evidence does not 
show that the bleeding has caused anemia, and is against a 
finding of persistent bleeding.

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, a rating higher than 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for 
hemorrhoids, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees, and the 
veteran has not sought review of this decision.


ORDER

A rating higher than 10 percent for hemorrhoids is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals


[VA Form 4597] needs insertion

